Robert L. Brown, Justice, dissenting. I would grant the r ^motion for rule on clerk. The delay in filing this record is in no way attributable to the appellant’s attorney which to my way of thinking makes this an extraordinary circumstance. Here, the Workers Compensation Commission failed in the statutory duty prescribed by the General Assembly which places the filing of the record squarely on the Commission’s shoulders: (A) The appeal to the court may be taken by filing in the office of the commission, within thirty (30) days from the date of the receipt of the order or award of the commission, a notice of appeal, whereupon the commission under its certificate shall send to the court all pertinent documents and papers, together with a transcript of evidence and the findings and orders, which shall become the record of the cause. See Ark. Code Ann. § 11-9-711(b) (A) (Repl. 2002) (emphasis added). There is nothing ambiguous or unclear about this statute. To hold the attorney responsible for the Commission’s absolute failure to follow state law seems to me to be unreasonable in the extreme. The majority claims that this excuse is not an extraordinary circumstance such as an ice storm, tornado, or other national disaster. Of course, it’s not. What it is is a failure of the Commission to follow a statutory mandate which clearly requires it to file the record — not the appealing attorney. That the Commission failed in its duty is an excuse that is equivalent to a natural disaster in my judgment. This court should not limit itself to acts of God as reasons for permitting late filings in egregious circumstances, such as we have before us. Here, it was the Commission that was totally at fault under state law. I respectfully dissent. Hannah, C.J., and Gunter, J., join in this dissent.